The relator has been assessed in the sum of twenty thousand dollars, as the owner of five miles of highway, upon the theory that it owned the highway, and, therefore, *Page 407 
it owned taxable real estate or land within the meaning of the statute. That this was the theory of the assessors is plainly set forth in their return, wherein it is alleged that the relator "owns the fee of the lands included within the limits of the turnpike and as used and occupied." On the appeal this theory has been abandoned, since it is admitted that the relator did not own the fee of the road, but that it was in the public or in the abutting owners.
But, nevertheless, it is now sought to maintain the assessment as it is, on the sole ground that although the relator does not own the fee of the land, yet it has some other inferior interest incapable of any accurate description but which is taxable. Of course, this new theory must rest upon the arbitrary assumption that the inferior right, which it is said the relator has, whatever it may be, is just as valuable for the purpose of taxation as if the relator had the fee of the highway. It must be admitted that the assessors, on their own showing, never considered or passed upon that question; and so the contention now is that the courts can make the assessment on some new theory that apparently the assessors never thought of. Nothing would seem to be more reasonable and just than that the assessment should be sent back to the assessors to enable them to correct their own mistake as to the title and interest that the relator has in the highway and to make the assessment on the new theory, if they can understand it. If the relator has any taxable interest in that highway at all, how can we say that, for instance, an easement ought to be taxed just the same as the fee? The assessors may think otherwise, and very properly conclude that what is called an easement is not worth as much as if the relator owned the highway absolutely and in fee. For these reasons I concur with Judge GRAY that the order should be reversed.
But I think this assessment is open to a much more serious objection. When we seek to avoid subtilities and refinements which, it is admitted, cannot be accurately expressed in words and view the matter in the light of plain common sense it will be found that the relator has no taxable interest in this *Page 408 
highway except the franchise to collect tolls from travelers. That is taxable property, and is taxed already under the general law imposing a franchise tax on corporations. It is not quite correct to say that the relator is in the exclusive possession and control of this highway for the purpose of collecting tolls. That can be true only of such travel as may pass through its toll gates. The abutting property owners have the right of ingress and egress to the free use of the road for all local and domestic purposes. It is only when they are required to travel long distances from home and to pass through some toll gate that they are required to pay anything, and yet the relator is obliged to maintain the road in good condition for the benefit of such local and domestic use as the abutting owners of farms may require in the transaction of their local affairs. The road is just as free to all persons who want to use it between toll gates only as any other highway.
It is said that about one hundred years ago the statute required the relator to cover the highway with twelve inches of stone and gravel. How much of that covering is there now we are not informed by the record, but it is said that this covering is a "superstructure" taxable as land. It is a very liberal use of terms to say that when stone and gravel are put upon a common country road in order to make it a better road, that said stone and gravel become and constitute a taxable superstructure. It would, I think, be more correct to say that it was an accession
to the road and inseparable from it for any purpose, so that whoever owns the fee of the road in question owns it from top to bottom. The argument to support the assessment is that the surface of the road, for a few inches down, has one legal character for the purpose of taxation, while the foundation, which is the original road as it was, has another and wholly different character. I should suppose that it is all one inseparable thing that, for any purpose, cannot be divided. But however that may be, it is plain that the assessors, in order to assess this road distinct from the franchise which is now taxed and the fee of the land, which concededly the relator does not own, must go *Page 409 
through the mental operation of separating the stone and gravel which the relator put upon the surface from everything else. This, it seems to me, suggests the impossibility of assessing a highway as land. Such a thing as a road, whether good, bad or indifferent, was never intended to be assessed, and it seems that for a hundred years no one thought that it was. We are struggling now with that question for the first time, and it is sought to be justified by arguments which, when carried to their logical result, would seem to be absurd.
In my opinion the relator has no interest in the highway in question that can be called real estate or land. Whatever right the relator has in this highway is not land in any legal or proper sense of the word, and it is wholly incapable of any valuation by any principle of valuation known to the law. It is impossible to conceive of such a thing as an assessment on land when there is no known rule by which its value can be ascertained. It is just as impossible to conceive of an assessment upon land when the assessment cannot be enforced by a sale of the thing assessed. In the case at bar no one has attempted to point out how, in case the relator does not pay the assessment, the land which it is said has been assessed can be sold. What is the thing which the public authorities are authorized to sell in case of a neglect or refusal of the relator to pay the assessment? What will the purchaser at such a sale acquire and how will he put into possession? I am now speaking of a sale of something distinct from the fee which the relator does not own and distinct from the franchise which cannot be assessed by the local assessors or sold. It is quite obvious, I think, that the only way that the tax in question could be enforced is by treating it as a personal tax and suing the relator for its collection. But obviously that would be a total abandonment of the whole theory that it is a tax upon land, since, if it is, the way to collect it is to sell the land.
I have said that the relator has no interest in this highway as land that is capable of any valuation. If the assessors had assessed this road against the relator for one hundred thousand *Page 410 
dollars instead of twenty thousand dollars, the larger assessment would be just as good as the smaller one. How can the relator review such an assessment by certiorari? How is the interest assessed, whatever it may be, open to any contest as to the valuation. The plain truth is that the relator would be perfectly helpless and without any remedy except the arbitrary discretion of the assessors. They would have no more remedy to contest the larger assessment than they have to contest the present one. They could not call witnesses to prove the value of land on the line of this road, since that would be no evidence as to the value of the right which, it is said, the relator has independent of the fee and of the franchise. The relator has no interest in this highway that it can sell or transfer or that can be taken on execution, and yet it is said that it must have some indescribable interest that is taxable.
The relator's right in this highway is analogous to that of a ferry company operating a ferry across public rivers or lakes or arms of the sea. It is a franchise or grant from the state which may be taxed. Its boats are personal property that may be taxed as such. Its stations on the shore may be taxed as land, but it uses a public highway as the relator does, to make money by collecting tolls. No one has yet thought of such a thing as taxing the water over which the company floats its boats and the land under water as real estate or as land, and yet every argument in support of the assessment in question would, it seems to me, be applicable to an assessment upon the route of the ferry boat across the river or other waters. It uses the water and the land under water to support and float its boats or other means of transportation just as the highway in question is made use of by the relator in order to propel vehicles of all kinds for the purpose of transporting passengers. It seems to me that it would be wiser to leave it to the legislature to bring this highway within the scope of the taxing power by some express words or definition, rather than by judicial construction to make taxable real estate out of the right that the turnpike company has in the highway to collect tolls; so I am in favor of reversing the order. *Page 411